

116 HR 1879 IH: Stabilize Medicaid and CHIP Coverage Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1879IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Kennedy (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XIX and XXI of the Social Security Act to provide for 12-month continuous
			 enrollment of individuals under the Medicaid program and Children’s Health
			 Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stabilize Medicaid and CHIP Coverage Act. 2.12-month continuous enrollment (a)Requirement of 12-Month continuous enrollment under MedicaidSection 1902(e)(12) of the Social Security Act (42 U.S.C. 1396a(e)(12)) is amended to read as follows:
				
 (12)12-month continuous enrollmentNotwithstanding any other provision of this title, a State plan approved under this title (or under any waiver of such plan approved pursuant to section 1115 or section 1915), shall provide that an individual who is determined to be eligible for benefits under such plan (or waiver) shall remain eligible and enrolled for such benefits through the end of the month in which the 12-month period (beginning on the date of determination of eligibility) ends..
			(b)Requirement of 12-Month continuous enrollment under CHIP
 (1)In generalSection 2102(b) of the Social Security Act (42 U.S.C. 1397bb(b)) is amended by adding at the end the following new paragraph:
					
 (6)Requirement for 12-month continuous enrollmentNotwithstanding any other provision of this title, a State child health plan that provides child health assistance under this title through a means other than described in section 2101(a)(2), shall provide that an individual who is determined to be eligible for benefits under such plan shall remain eligible and enrolled for such benefits through the end of the month in which the 12-month period (beginning on the date of determination of eligibility) ends..
 (2)Conforming amendmentSection 2105(a)(4)(A) of the Social Security Act (42 U.S.C. 1397ee(a)(4)(A)) is amended— (A)by striking has elected the option of and inserting is in compliance with the requirement for; and
 (B)by striking applying such policy under its State child health plan under this title and inserting in compliance with section 2102(b). (c)Effective date (1)In generalExcept as provided in paragraph (2) or (3), the amendments made by subsections (a) and (b) shall apply to determinations (and redeterminations) of eligibility made on or after the date that is 18 months after the date of the enactment of this Act.
 (2)Extension of effective date for State law amendmentIn the case of a State plan under title XIX or State child health plan under title XXI of the Social Security Act (42 U.S.C. 1396 et seq.; 42 U.S.C. 1397aa et seq.) which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the respective plan to meet the additional requirement imposed by the amendment made by subsection (a) or (b), respectively, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such applicable additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.
 (3)Option to implement 12-month continuous eligibility prior to effective dateA State may elect through a State plan amendment under title XIX or XXI of the Social Security Act (42 U.S.C. 1396 et seq.; 42 U.S.C. 1397aa et seq.) to apply the amendment made by subsection (a) or (b), respectively, on any date prior to the 18-month date specified in paragraph (1), but not sooner than the date of the enactment of this Act.
				